Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on July 22, 2021 and November 8, 2021 for application number 17/443,247. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 1-20 are presented for examination.

Information Disclosure Statement
4.	 The information disclosure statement (IDS) submitted on December 3, 2021 and November 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al.(US 2007/0128574 A1)(hereinafter Kuo) in view of Kopelman et al.(US 2018/0206940 A1)(hereinafter Kopelman) in further view of CARRIER, JR. et al.(US 2018/0125610 A1)(hereinafter Carrier).
Regarding claims 1 and 20, Kuo discloses a method for treatment-based photo guidance and a system [See Kuo: at least Figs. 11, 42, 47 and par. 289 regarding method and system for providing dynamic orthodontic assessment and treatment profiles], the method  and system comprising: 
a camera[See Kuo: at least par. 323-324 regarding visual aid may one or more of a mirror, a video camera, a digital camera, or an imaging device, or any other device which a user or patient may use to review the condition of the user's dentition]; 
at least one physical processor[See Kuo: at least Figs. 11, 42, par. 108, 118, 148, 271, 277, 297 regarding a terminal 1101, which may be configured as a personal computer, workstation, or mainframe,..]; and 
memory storing computer program instructions that, when executed by the one or more processors, cause the system to execute a computer-implemented method [See Kuo: at least Figs. 11, 42, par. 108, 118, 148, 245, 271, 277, 297 regarding storage unit 107. Figures may be embodied as computer programs developed using an object oriented language that allows the modeling of complex systems with modular objects to create abstractions that are representative of real world, physical objects and their interrelationships. The software required to carry out the inventive process, which may be stored in the memory or data storage unit 1107 of the indexing system or internally (not shown) within the central server 1109, may be developed by a person of ordinary skill in the art and may include one or more computer program products…]comprising: 
receiving a treatment plan[See Kuo: Fig. 47, par. 289 regarding at step 4710 treatment plan information corresponding to a patient orthodontic condition and associated treatment goal is provided.]; and determining the movement of a first one or more teeth [See Kuo: at least par. 65-67, 72, 99 regarding the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position. In one embodiment, a teeth superimposition tool is used to match treatment files of each arch scan. The refinement scan is superimposed over the initial one to arrive at a match based upon tooth anatomy and tooth coordinate system. After teeth in the two arches are matched, the superimposition tool asks for a reference in order to relate the upper arch to the lower arch. When the option "statistical filtering" is selected, the superimposition tool measures the amount of movement for each tooth by first eliminating as reference the ones that move (determined by the difference in position between the current stage and the previous one) more than one standard deviation either above or below the mean of movement of all teeth. The remaining teeth are then selected as reference to measure movement of each tooth.].
Kuo does not explicitly disclose determining the movement of a first one or more teeth based on the movement of tooth models in the treatment plan.
 However, Kopelman teaches determining the movement of a first one or more teeth based on the movement of tooth models in the treatment plan[See Kopelman: Figs. 7A-7B and par. 18-19, 29, 33-39, 41-46, 57-58 regarding The image data 135 may be used to generate a virtual model (e.g., a virtual 2D model or virtual 3D model) of the actual condition of the patient's dental arch in some embodiments. To generate the virtual model, intraoral scan application 108 may register (i.e., “stitch” together) the intraoral images generated from the intraoral scan session. In one embodiment, performing image registration includes capturing 3D data of various points of a surface in multiple images (views from a camera), and registering the images by computing transformations between the images... Multiple treatment stages may then be generated based on the determined movement path.  Each of the treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from a starting tooth arrangement for that treatment stage to a target arrangement for that treatment stage. A different 3D model of a target condition for a treatment stage may be generated for each of the treatment stages. The image data 135 received during the intermediate stage in the multi-stage orthodontic treatment plan 186 may be compared by an adaptive treatment module 115 to data in the treatment plan 186. In one embodiment, adaptive treatment module 115 compares a first virtual 3D model of the actual current condition of the patient's dental arch that is included in the image data (e.g., that was generated based on an intraoral scan of the patient's dental arch) to a second virtual 3D model of the planned condition of the patient's dental arch for the current intermediate stage of the multi-stage orthodontic treatment plan…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kuo with Kopelman teachings by including “determining the movement of a first one or more teeth based on the movement of tooth models in the treatment plan” because this combination has the benefit of providing an operation to track the teeth movement between different stages of the treatment plan.
Further on, Kopelman teaches or suggests determining one or more photos for capturing the movement of the first one or more teeth [See Kopelman: Figs. 7A-7B and par. 18-19, 29, 33-39, 41-46, 57-58 regarding The image data 135 may be used to generate a virtual model (e.g., a virtual 2D model or virtual 3D model) of the actual condition of the patient's dental arch in some embodiments. To generate the virtual model, intraoral scan application 108 may register (i.e., “stitch” together) the intraoral images generated from the intraoral scan session. In one embodiment, performing image registration includes capturing 3D data of various points of a surface in multiple images (views from a camera), and registering the images by computing transformations between the images... Multiple treatment stages may then be generated based on the determined movement path.  Each of the treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from a starting tooth arrangement for that treatment stage to a target arrangement for that treatment stage. A different 3D model of a target condition for a treatment stage may be generated for each of the treatment stages. The image data 135 received during the intermediate stage in the multi-stage orthodontic treatment plan 186 may be compared by an adaptive treatment module 115 to data in the treatment plan 186. In one embodiment, adaptive treatment module 115 compares a first virtual 3D model of the actual current condition of the patient's dental arch that is included in the image data (e.g., that was generated based on an intraoral scan of the patient's dental arch) to a second virtual 3D model of the planned condition of the patient's dental arch for the current intermediate stage of the multi-stage orthodontic treatment plan…(Thus, in each treatment stage, a 3D model is generated based on view images from a camera taken in accordance to changes on the comparison of at least a first 3D model and a second 3D models of a current intermediate stage )].
Kuo and Kopelman do not explicitly disclose determining one or more photo views for capturing the movement of the first one or more teeth.
However, Carrier teaches determining one or more photo views for capturing the movement of the first one or more teeth[See Carrier: at least Figs. 8A-13D, par. 30-32, 48 regarding  displaying, on the screen, an overlay comprising an outline of teeth in a predetermined view, wherein the overlay is displayed atop the view of the patient's teeth; automatically adjusting the camera to focus within a region of the screen that is within the overlay; automatically adjusting a light emitted by the camera based on a level of light of within the region of the screen that is within the overlay; and triggering the capture of an image of the patient's teeth when the overlay approximately matches with the patient's teeth in the display of the patient's teeth, wherein the predetermined views include at least one each of: an anterior view, a buccal view, an upper jaw view, and a lower jaw view…Automatic decisions may be based on the amount of movement required to position the teeth in order to or address the chief concern and/or a standard of orthodontic positioning.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kuo and Kopelman with Carrier teachings by including “determining one or more photo views for capturing the movement of the first one or more teeth” because this combination has the benefit of providing operations to capture specific views or orientations of the patient’s teeth when evaluating an orthodontic treatment.
Regarding claim 2, Kuo, Kopelman and Carrier teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kuo, Kopelman and Carrier teach wherein the treatment plan includes models of the positions of the patient's teeth[See Kuo: at least Fig. 1F, 47, par. 64-66, 72, 111-115, 289 regarding at step 4710 treatment plan information corresponding to a patient orthodontic condition and associated treatment goal is provided... the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position. In one embodiment, a teeth superimposition tool is used to match treatment files of each arch scan… See Kopelman: Figs. 7A-7B and par. 18-19, 29, 33-39, 41-46, 57-58 regarding The image data 135 may be used to generate a virtual model (e.g., a virtual 2D model or virtual 3D model) of the actual condition of the patient's dental arch in some embodiments... Multiple treatment stages may then be generated based on the determined movement path.  Each of the treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from a starting tooth arrangement for that treatment stage to a target arrangement for that treatment stage. A different 3D model of a target condition for a treatment stage may be generated for each of the treatment stages…See Carrier: par. 48, 95-96, 107, 164 regarding tooth positions may be determined relative to the dental arch and used to at least roughly approximate the complexity of an orthodontic procedure. The images (e.g., the predetermined series of images) may be used to supplement additional information (e.g., scans, 3D models, etc.) of the patient's teeth. ].
Regarding claims 3 and 17, Kuo, Kopelman and Carrier teach all the limitations of claims 1 and 2, and are analyzed as previously discussed with respect to those claims. Further on, Kopelman teaches or suggests determining the movement of a first one or more teeth includes determining the difference between a position of a first tooth in a first stage of a treatment plan and a position of the first tooth in a second stage of the treatment plan and wherein determining the movement of the first one or more teeth includes determining that the first one or more teeth are moving during the treatment stage[See Kopelman: Figs. 7A-8 and par. 18-19, 29, 33-39, 41-46, 57-58 regarding The image data 135 may be used to generate a virtual model (e.g., a virtual 2D model or virtual 3D model) of the actual condition of the patient's dental arch in some embodiments... Multiple treatment stages may then be generated based on the determined movement path.  Each of the treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from a starting tooth arrangement for that treatment stage to a target arrangement for that treatment stage. A different 3D model of a target condition for a treatment stage may be generated for each of the treatment stages… In one embodiment, adaptive treatment module 115 compares a first virtual 3D model of the actual current condition of the patient's dental arch that is included in the image data (e.g., that was generated based on an intraoral scan of the patient's dental arch) to a second virtual 3D model of the planned condition of the patient's dental arch for the current intermediate stage of the multi-stage orthodontic treatment plan…In figure 8, one or more teeth having positions that deviate from the orthodontic treatment plan are indicated. ].
Regarding claims 4 and 5, Kuo, Kopelman and Carrier teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Kuo and Kopelman teach or suggest wherein determining the movement includes determining a vertex was movement between the first stage and the second stage and further comprising determining a movement vector based on the difference in position [See Kuo: at least par. 65-67, 72, 99 regarding When the option "statistical filtering" is selected, the superimposition tool measures the amount of movement for each tooth by first eliminating as reference the ones that move (determined by the difference in position between the current stage and the previous one) more than one standard deviation either above or below the mean of movement of all teeth. The remaining teeth are then selected as reference to measure movement of each tooth…See Kopelman: at least Figs. 7A-7B, par. 17, 38, 55, 57, 77 regarding Orthodontic treatment is typically performed in a sequence of stages, and an orthodontic treatment plan may call for a patient's teeth to move by a specified amount for each of the stages…The movement path for any given tooth may be calculated based on the positions and/or movement paths of other teeth in the patient's dentition… Clinical signs for tooth movement may be divided into different types and amounts of deviation between planned tooth position and achieved tooth position... Further, for the sake of comparison, data comparator 166 may perform teeth segmentation to identify part or all of the teeth in one or both dental arches of the patient. In an example, data comparator 166 may identify a dental arch, individual teeth, a gum line, gums, etc. in the image data 162 and additional image data. Differences between the two images may be then determined, such as differences in position and/or orientation of one or more teeth, differences in a palate width, differences in an arch length, differences regarding placement and type of attachments, differences regarding bite position, differences regarding an occlusion surface, and so on. ].
Regarding claim 6, Kuo, Kopelman and Carrier teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Kopelman and Carrier teach wherein determining a photo view includes determining a position and orientation that is normal to the movement vector and a field of view that includes the first tooth[See Kopelman: Figs. 7A-7B and par. 17-19, 29, 33-39, 41-46, 55, 57-58, 77 regarding The image data 135 may be used to generate a virtual model (e.g., a virtual 2D model or virtual 3D model) of the actual condition of the patient's dental arch in some embodiments. To generate the virtual model, intraoral scan application 108 may register (i.e., “stitch” together) the intraoral images generated from the intraoral scan session. In one embodiment, performing image registration includes capturing 3D data of various points of a surface in multiple images (views from a camera), and registering the images by computing transformations between the images... Multiple treatment stages may then be generated based on the determined movement path.  Each of the treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from a starting tooth arrangement for that treatment stage to a target arrangement for that treatment stage. A different 3D model of a target condition for a treatment stage may be generated for each of the treatment stages. The image data 135 received during the intermediate stage in the multi-stage orthodontic treatment plan 186 may be compared by an adaptive treatment module 115 to data in the treatment plan 186. In one embodiment, adaptive treatment module 115 compares a first virtual 3D model of the actual current condition of the patient's dental arch that is included in the image data (e.g., that was generated based on an intraoral scan of the patient's dental arch) to a second virtual 3D model of the planned condition of the patient's dental arch for the current intermediate stage of the multi-stage orthodontic treatment plan… Orthodontic treatment is typically performed in a sequence of stages, and an orthodontic treatment plan may call for a patient's teeth to move by a specified amount for each of the stages…The movement path for any given tooth may be calculated based on the positions and/or movement paths of other teeth in the patient's dentition… Clinical signs for tooth movement may be divided into different types and amounts of deviation between planned tooth position and achieved tooth position... Further, for the sake of comparison, data comparator 166 may perform teeth segmentation to identify part or all of the teeth in one or both dental arches of the patient. In an example, data comparator 166 may identify a dental arch, individual teeth, a gum line, gums, etc. in the image data 162 and additional image data. Differences between the two images may be then determined, such as differences in position and/or orientation of one or more teeth, differences in a palate width, differences in an arch length, differences regarding placement and type of attachments, differences regarding bite position, differences regarding an occlusion surface, and so on. (Thus, in each treatment stage, a 3D model is generated based on view images from a camera taken in accordance to changes on the comparison of at least a first 3D model and a second 3D models of a current intermediate stage where the position and orientation of each tooth is determined based on the amount of movement identified) See Carrier: at least Figs. 8A-13D, par. 30-32, 48 regarding  displaying, on the screen, an overlay comprising an outline of teeth in a predetermined view, wherein the overlay is displayed atop the view of the patient's teeth; automatically adjusting the camera to focus within a region of the screen that is within the overlay; automatically adjusting a light emitted by the camera based on a level of light of within the region of the screen that is within the overlay; and triggering the capture of an image of the patient's teeth when the overlay approximately matches with the patient's teeth in the display of the patient's teeth, wherein the predetermined views include at least one each of: an anterior view, a buccal view, an upper jaw view, and a lower jaw view…Automatic decisions may be based on the amount of movement required to position the teeth in order to or address the chief concern and/or a standard of orthodontic positioning.].
Regarding claim 7, Kuo, Kopelman and Carrier teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Carrier teaches or suggests wherein determining a photo view includes selecting a photo view from one or more predetermined photo views[See Carrier: at least Figs. 5A, 8A-13D, par. 30-32, 45, 47-48, 53-56, 60-63, 72, 121, 132, 141 regarding  triggering the capture of an image of the patient's teeth when the overlay approximately matches with the patient's teeth in the display of the patient's teeth, wherein the predetermined views include at least one each of: an anterior view, a buccal view, an upper jaw view, and a lower jaw view…Automatic decisions may be based on the amount of movement required to position the teeth in order to or address the chief concern and/or a standard of orthodontic positioning… Further on, the method or apparatus performing the method may be configured to include a selection step for determining which overlay to use (e.g., by automatic identification of teeth/face shown in the screen and/or by user manually selecting from a menu, etc.)s,…].
Regarding claims 8 and 18, Kuo, Kopelman and Carrier teach all the limitations of claims 7 and 17, and are analyzed as previously discussed with respect to those claims. Further on, Carrier teaches or suggests wherein the predetermined photo views include a position and orientation for capturing the buccal and occlusal surfaces of each tooth and wherein the photo views include one or more buccal views and one or more occlusal views that include the first one or more teeth that are moving during the treatment stage [See Carrier: at least Figs 5A, 8A-13D, par. 30-32, 48, 122, 132, 141-142 regarding  displaying, on the screen, an overlay comprising an outline of teeth in a predetermined view, wherein the overlay is displayed atop the view of the patient's teeth; automatically adjusting the camera to focus within a region of the screen that is within the overlay; automatically adjusting a light emitted by the camera based on a level of light of within the region of the screen that is within the overlay; and triggering the capture of an image of the patient's teeth when the overlay approximately matches with the patient's teeth in the display of the patient's teeth, wherein the predetermined views include at least one each of: an anterior view, a buccal view, an upper jaw view, and a lower jaw view… The predetermined views may refer to predetermined viewing angles for visualizing the teeth. Viewing angles may refer to the view of the upper and/or lower dental arch, and may include, for example: anterior (e.g., upper and lower anterior, typically with a closed bite), anterior open bite, right buccal (typically with a closed bite), right buccal open bite, left buccal (typically with a closed bite), left buccal open bite, upper jaw (e.g., viewed from occlusal surface), and lower jaw (e.g., viewed from an occlusal surface)…Automatic decisions may be based on the amount of movement required to position the teeth in order to or address the chief concern and/or a standard of orthodontic positioning…].
Regarding claim 9, Kuo, Kopelman and Carrier teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, Carrier teaches or suggests further comprising consolidating the one or more photo views[See Carrier: at least Figs 5A, 8A-13D, par. 30-32, 48, 122, 132, 141-142, 146, 152, 159, 164 regarding   Such images may be useful, and indeed multiple such images may be taken and combined (by image stitching) together, e.g., by pulling or manually retracting the cheek from different angles and combining the different images to show as much of the buccal view as possible, including the upper and lower teeth… The images (e.g., the predetermined series of images) may be used to supplement additional information (e.g., scans, 3D models, etc.) of the patient's teeth. Images taken as described herein may provide information on the shape, location and/or orientation of the patient's teeth and gingiva, including information related to the patient's root. Thus, this information may be used in conjunction with other images or models, including 3D models (e.g., digital models) of the patient's teeth, and may be combined with, or may supplement this information.].
Regarding claim 10, Kuo, Kopelman and Carrier teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Carrier teaches or suggests wherein consolidating the one or more photo views includes determining that at least two of the one or more photo views are of adjacent teeth and removing one of the at least two photo views from the determined photo view[See Carrier: at least Figs 5A, 8A-13D, par. 30-32, 48, 122, 132, 141-142, 146, 152, 159, 164 regarding   Such images may be useful, and indeed multiple such images may be taken and combined (by image stitching) together, e.g., by pulling or manually retracting the cheek from different angles and combining the different images to show as much of the buccal view as possible, including the upper and lower teeth…For example, the apparatus may automatically review the images and match (or approximately match) views to the predetermined views, e.g., using the overlays as described above. The apparatus may select only those images having a sufficiently high quality. For example, blurry, dark or not optimally positioned photos may be automatically rejected. Similarly, multiple photos may be combined (by stitching, averaging, etc.)… The images (e.g., the predetermined series of images) may be used to supplement additional information (e.g., scans, 3D models, etc.) of the patient's teeth. Images taken as described herein may provide information on the shape, location and/or orientation of the patient's teeth and gingiva, including information related to the patient's root. Thus, this information may be used in conjunction with other images or models, including 3D models (e.g., digital models) of the patient's teeth, and may be combined with, or may supplement this information.].
Regarding claim 11, Kuo, Kopelman and Carrier teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kuo, Kopelman and Carrier teach  further comprising receiving an image stream from a camera[See Kuo: at least par. 323-324 regarding visual aid may one or more of a mirror, a video camera, a digital camera, or an imaging device, or any other device which a user or patient may use to review the condition of the user's dentition. For example, the one or more of the video camera, the digital camera or the imaging device may be operatively coupled to the display unit of the user terminal such that one or more images of the patient is displayed for the user on the display unit. See Kopelman: par. 29, 34 regarding image data 135 may also include data from one or more additional image capture devices 160. Additionally, or alternatively, the additional image capture devices 160 may include a standard optical image capture device (e.g., a camera) that generates two-dimensional or three-dimensional images or videos of a patient's oral cavity and dental arch. See Carrier: at least par. 95-96, 99 regarding images must be at the predetermined angles and must be sufficiently well focused and illuminated, as will be described herein, despite being taken with the built-in camera found in most mobile telecommunications devices]; and 
comparing an image in the image stream of the one or more photo views [See Kopelman: Figs. 7A-7B and par. 18-19, 29, 33-39, 41-46, 57-58 regarding The image data 135 received during the intermediate stage in the multi-stage orthodontic treatment plan 186 may be compared by an adaptive treatment module 115 to data in the treatment plan 186. In one embodiment, adaptive treatment module 115 compares a first virtual 3D model of the actual current condition of the patient's dental arch that is included in the image data (e.g., that was generated based on an intraoral scan of the patient's dental arch) to a second virtual 3D model of the planned condition of the patient's dental arch for the current intermediate stage of the multi-stage orthodontic treatment plan…See Carrier: par. 33, 43, 139, 142, 161 regarding, detection of a match between the patient's anatomy (e.g., teeth) and the overlay on a screen may be achieved by edge detection; the edge of the patient's teeth may be compared to the overly region and if two or more regions (e.g., two opposite regions, etc.) are within a defined distance (e.g., +/−1 mm, +/−2 mm, +/−3 mm, +/−4 mm, +/−5 mm, +/−6 mm, +/−7 mm, +/−8 mm, +/−10 mm, etc. or +/−a corresponding number of pixels for the image, +/−a percentage, such as 1%, 2%, 3%, 5%, 7%, 10%, etc. of the screen diameter, etc.)… Images taken prior to treatment may be compared with images taken during or after treatment…].
Regarding claims 12 and 13, Kuo, Kopelman and Carrier teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Carrier teaches further comprising determining that the image in the image stream does not match the one or more photo views; and providing guidance to move the camera so that an image in the image stream more closely matches the one or more photo views, further comprising determining that the image in the image stream matches the one or more photo views; and capturing the image[See Carrier: par. 7-12,20, 23, 29-33, 38-39, 42-43, 45, 47, 53, 70, 101, 104-112, 114-118  regarding As the camera is used to image the patient's teeth, the mobile communications device may be moved so that the overlay approximately matches the patient's teeth in the view of the patient's teeth. The method can further comprise capturing an image of the view of the patient's teeth… In any of the methods and apparatuses described herein, the overlay displayed over an image on the screen of the mobile telecommunication device may be selected automatically, e.g., by identifying the closest match to one of the predetermined viewing angles. The overly having the closet match may then be used to take an image for the set of images…Further, when the users move the mobile telecommunications device such that the overlay nearly matches the teeth, the outline of the overlay can change color to green. For example, it may be not perfectly match, but each tooth on the contour may coincide with each real tooth on the screen. When the color of the outline changes from red to green, it is indicating the overlay nearly matches the teeth and it is the moment to capture the image… The on-screen overlay can help guide a user to move the mobile telecommunications device to a desired position such that the overlay matches (or approximately matches, e.g., within 5%, 10%, 15%, 20%, 25%, 30%, etc. of the outer or inner edge of the overlay, or a percentage of the overlay, e.g., >5%, 10%, 15%, 20%, 25%, 30%, etc.) the view of the patient's teeth, in this example, shown as a model of the patient's teeth...].
Regarding claim 14, Kuo, Kopelman and Carrier teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, Carrier teaches wherein determining that the image in the image stream matches the one or more photo views includes determining that the field of view the image includes at least a set of teeth in the field of view of the one or more photo views[See Carrier: par. 7-12,20, 23, 29-33, 38-39, 42-43, 45, 47, 53, 70, 101, 104-112, 114-118  regarding As the camera is used to image the patient's teeth, the mobile communications device may be moved so that the overlay approximately matches the patient's teeth in the view of the patient's teeth. The method can further comprise capturing an image of the view of the patient's teeth… In any of the methods and apparatuses described herein, the overlay displayed over an image on the screen of the mobile telecommunication device may be selected automatically, e.g., by identifying the closest match to one of the predetermined viewing angles. The overly having the closet match may then be used to take an image for the set of images…The on-screen overlay can help guide a user to move the mobile telecommunications device to a desired position such that the overlay matches (or approximately matches, e.g., within 5%, 10%, 15%, 20%, 25%, 30%, etc. of the outer or inner edge of the overlay, or a percentage of the overlay, e.g., >5%, 10%, 15%, 20%, 25%, 30%, etc.) the view of the patient's teeth, in this example, shown as a model of the patient's teeth...].
Regarding claim 15, Kuo, Kopelman and Carrier teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, Carrier teaches wherein determining that the image in the image stream matches the one or more photo views is taken and orientation within 10° of the orientation of the one or more photo views [See Carrier: par. 48 regarding Automatic decisions may be based on the amount of movement required to position the teeth in order to or address the chief concern and/or a standard of orthodontic positioning. The methods and apparatuses describe herein may provide images with sufficient clarity so that individual tooth positions may be determined relative to the dental arch and used to at least roughly approximate the complexity of an orthodontic procedure. Complex dental movements may include movements of greater than a minimum threshold (e.g., greater than 3 mm distal/proximal movement, greater than 4 mm distal/proximal movement, 5 mm distal/proximal movement, greater than 6 mm distal/proximal movement, greater than 7 mm distal/proximal movement, etc.), and/or rotation of greater than a minimum threshold (e.g., greater than 5, 10, 15, 20, 25, 30, 35, 45, etc., degrees), and/or extruding of one or more teeth greater than a minimum threshold (e.g., greater than 0.5 mm, 1 mm, 2 mm, 3 mm, 4 mm, etc.).].
Regarding claim 16, Kuo, Kopelman and Carrier teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, Carrier teaches further comprising determining that the image in the image stream matches the one or more photo views; and capturing the image based on the determination that the image in the image stream sufficiently matches the one or more photo views[See Carrier: par. 7-12,20, 23, 29-33, 38-39, 42-43, 45, 47, 53, 70, 101, 104-112, 114-118  regarding As the camera is used to image the patient's teeth, the mobile communications device may be moved so that the overlay approximately matches the patient's teeth in the view of the patient's teeth. The method can further comprise capturing an image of the view of the patient's teeth… In any of the methods and apparatuses described herein, the overlay displayed over an image on the screen of the mobile telecommunication device may be selected automatically, e.g., by identifying the closest match to one of the predetermined viewing angles. The overly having the closet match may then be used to take an image for the set of images…Further, when the users move the mobile telecommunications device such that the overlay nearly matches the teeth, the outline of the overlay can change color to green. For example, it may be not perfectly match, but each tooth on the contour may coincide with each real tooth on the screen. When the color of the outline changes from red to green, it is indicating the overlay nearly matches the teeth and it is the moment to capture the image… The on-screen overlay can help guide a user to move the mobile telecommunications device to a desired position such that the overlay matches (or approximately matches, e.g., within 5%, 10%, 15%, 20%, 25%, 30%, etc. of the outer or inner edge of the overlay, or a percentage of the overlay, e.g., >5%, 10%, 15%, 20%, 25%, 30%, etc.) the view of the patient's teeth, in this example, shown as a model of the patient's teeth...].
Regarding claim 19, Kuo, Kopelman and Carrier teach all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim. Further on, Carrier teaches wherein the one or more buccal views include a buccal view centered along the patient's midline and one or more buccal views 15°, 30°, 45°, 60°, 75°, or 90° offset to the left and right of the patient's midline [See Carrier: par. 31, 37, 48-49, 97, 99, 113, 119-122, 132, 136, 141 regarding Viewing angles may refer to the view of the upper and/or lower dental arch, and may include, for example: anterior (e.g., upper and lower anterior, typically with a closed bite), anterior open bite, right buccal (typically with a closed bite), right buccal open bite, left buccal (typically with a closed bite), left buccal open bite, upper jaw (e.g., viewed from occlusal surface), and lower jaw (e.g., viewed from an occlusal surface)… the images taken for particular views (e.g., anterior, anterior open bite, right buccal, right buccal open bite, left buccal, left buccal open bite, upper jaw, and lower jaw, etc.) may be labeled with the corresponding view, either manually or automatically… For example, an apparatus may be configured to automatically detect one or more teeth and trigger an alert to take an image (or automatically take the image) when the identified tooth or teeth are in the desired orientation, size and/or location on the screen.].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482